Citation Nr: 0839336	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  03-29 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
right thumb fracture.

2.  Entitlement to service connection for right ear hearing 
loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1990 to October 1991, and had periods of active duty 
for training and inactive duty training from 1967 to 1996, in 
the Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2002 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The claim of service connection for residuals of a right 
thumb fracture is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in July 1994, the RO denied the 
veteran's claim of service connection for residuals of a 
right thumb fracture; after the veteran was notified of the 
adverse determination and of his procedural and appellate 
rights, he did not timely file an appeal of the adverse 
determination. 

2.  The additional evidence presented since the unappealed 
July 1994 rating decision is significant enough that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  There is no medical evidence of a right ear hearing loss 
during service; right ear sensorineural hearing loss was not 
manifested to a compensable degree within one year from the 
date of separation from service; the preponderance of the 
competent evidence is against a nexus between current right 
ear hearing loss and any incident of service.    



CONCLUSIONS OF LAW

1.  The rating decision in July 1994 by the RO, denying the 
veteran's claim of service connection for residuals of a 
right thumb fracture, was not appealed and became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2008).

2.  New and material evidence to reopen the claim of service 
connection for residuals of a right thumb fracture has been 
received; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 &. Supp. 2007); 38 C.F.R. § 3.156 (2001).

3.  Right ear hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

New and Material Evidence Claim

As the Board herein addresses only the question of the 
newness and materiality of the evidence submitted to reopen 
the claim in question and, to that extent alone, finds in 
favor of the veteran, the need to discuss VA's efforts to 
comply with the VCAA, its implementing regulations, and the 
interpretive jurisprudence, is at this juncture obviated.  

Right Ear Hearing Loss

The RO provided post- adjudication VCAA notice by a letter, 
dated in April 2005.  The notice included the type of 
evidence needed to substantiate the claim of service 
connection for right ear hearing loss, namely, evidence of an 
injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disabilities and the 
injury or disease or event, causing an injury or disease, 
during service.  

The veteran was informed that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  While no longer 
legally required, he was asked to submit evidence that would 
include evidence in his possession that pertained to the 
claim.  The notice included the provision for the effective 
date of the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claims, except for the degree of disability 
assignable).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication, which raises a presumption of prejudice.  
However, such prejudice is rebutted by the fact that after 
the RO provided substantial content-complying VCAA notice, 
the claim was readjudicated as evidenced by the supplemental 
statements of the case, dated in August 2005, April 2006, 
June 2007, January 2008 and May 2008.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).

To the extent that the VCAA notice about the degree of 
disability assignable came after the initial adjudication, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  As the claim 
for service connection for right ear hearing loss is denied 
no disability rating can be awarded as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to the timing error as to degree of 
disability assignable.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded VA 
examinations and the record includes a nexus opinion after a 
VA audiological examination in March 2006.  The medical 
evidence pertaining to the claim for service connection for 
hearing loss of the right ear is sufficient to maker a 
decision on the claim; there is no further duty to provide 
another examination or medical opinion.  As the veteran has 
not identified any additional evidence pertinent to his 
claims, not already of record, and as there are no additional 
records to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence Claim

Procedural and Factual Background

By a rating decision in July 1994, the RO denied the 
veteran's claim of service connection for residuals of a 
right thumb fracture because there was no evidence of a 
fracture in service or post-service evidence of residuals 
thereof.  

After the RO notified the veteran of the adverse 
determination and of his procedural and appellate rights, the 
veteran did not perfect an appeal of the adverse 
determination and the determination became final by operation 
of law.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The pertinent evidence of record and considered by the RO at 
the time of the rating decision in July 1994 is summarized as 
follows:  

Upon a VA examination in May 1993, the veteran reported that 
on January 10, 1991, while moving a camp in Saudi Arabia, his 
right thumb was fractured when someone dropped a showerhead 
on his right thumb.  The thumb was casted and he was sent 
back to duty.  The veteran complained of transient pain and 
tingling in the right thumb alleviated by releasing the hand 
grip.  No anatomical or functional defects were noted.  X-
rays were negative.  The diagnosis was residual of a right 
thumb fracture, well-healed.  

Statements from the veteran describing his in-service 
fracture of the right thumb and subsequent symptoms are also 
of record.  

Current Application

Although the prior rating decision of July 1994 by the RO 
became final, it may nevertheless be reopened if new and 
material evidence is presented.  38 U.S.C.A. §§ 7105(c) and 
5108. 

The veteran's application to reopen the claim of service 
connection was received in July 2000.  Accordingly, the 
veteran was correctly provided with the definitions of "new" 
and "material" that track the language of 38 C.F.R. § 
3.156(a) effective for claims filed prior to August 29, 2001, 
which is a more favorable standard (lower legal burden for 
the appellant to met).  It is pertinent to note that, under 
the less stringent criteria, the court has held that new and 
material evidence can be evidence which provides a more 
complete picture of the circumstances.  Hodge v. West, 155 
F.3d 1356 (1998).  See also Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001"). 

The regulatory definition of new and material evidence 
applicable in this appeal means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).
Additional Evidence and Analysis  

The additional relevant evidence, received since the rating 
decision in July 1994 consists of the following:

The veteran's DD 214, which shows that the veteran served as 
an infantryman in Southwest Asia in support of Operation 
Desert Shield/Storm.

February 1974, November 1975, and January 1986 medical 
examination reports that contained a history of fracture of 
the right thumb in 1966.  

A September 1991 Statement of Examination and Duty Status 
shows that the veteran re-fractured his right thumb in 
January 1991.  The veteran reported that the injury happened 
while helping unload showers in Saudi Arabia.  The report 
noted that the injury was incurred in the line of duty.  

A February 1996 medical report recorded a history of an 
injury of the left shoulder in February 1991, while working 
in the Middle East as part of Operation Desert Storm.  The 
veteran complained of intermittent parasthesias in both 
thumbs and pain at the base of the right thumb.  The veteran 
indicated that he fractured the base of the right thumb in 
1991, prior to Operation Dessert Storm.  The clinician noted 
mild to moderate tenderness on palpitation over the right 
first carpometacarpal phalangeal joint, with no swelling or 
redness.  The impression was osteoarthritis of the right 
carpometacarpal phalangeal joint.

In July 2000 the veteran indicated that the in-service 
fracture of the right thumb limited the use of his hand grip.  

A November 2000 VA clinical note, shows a history of CMC 
pain/arthritis, old fracture to the thumb, causing functional 
complications.  The veteran demonstrated full active range of 
motion, with a hand grip of 4/5.  Upon pinching at 12 pounds, 
pain was noted.  He was provided an orthopedic thumb splint.  

A May 2001 clinical note recorded a history of 2 chronic 
thumb fractures.  The clinician noted that the veteran had 
been prescribed a brace, but he could not wear it to work and 
as a result, he experienced sharp pain with grip motion, as 
well as chronic swelling.  The veteran, who was left handed, 
worked with heavy lifting.  It was noted that X-rays showed 
degenerative joint disease.  The impression was severe 
degenerative joint disease at the base (of the right thumb), 
recommended for first CMC fusion with radial born graft.  

On VA examination in August 2001, the veteran complained of 
increased pain at the base of the right thumb while working, 
and difficulty with grasp and grip.  He related having 
dropped objects.  On physical examination, the examiner found 
intact interossei intrinsic function of the fingers, as well 
as intact AIN, PIN nerve distributions.  There was full range 
of motion at the DIP joint.  There was increased pain with 
movement at the MP and CMC joints with slight clicking 
sensation noted in the CMC joint.  The veteran complained of 
pain on palpitation.  X-rays of the right hand revealed 
degenerative-type osteoarthritic changes in the first and 
second metacarpal joints.  The examiner indicated that the 
veteran's service-connected injuries included his right 
thumb.  

In September 2001, the veteran underwent carpometacarpal 
arthrosplasty with tendon transfers, right first CMC fusion 
with radial bone graft.  

A clinical note in November 2001, reflects 10 degrees of 
adduction in the right thumb along with long time limited 
movement.  At the time, the veteran had a 12 pounds mass 
grasp.  A history of multiple fractures of the right wrist 
was noted.  He was fitted with a thumb spica.  

An X-ray examination in November 2001 revealed a satisfactory 
in appearance post-operative right thumb.  

In a statement in February 2003, the veteran indicated that 
he had undergone surgery of the right thumb to remove the 
joint.  However, the physicians decided not to fuse the joint 
and instead stretched the ligament.  He complained of reduced 
use of the right hand with a dramatic reduction in the 
ability to grasp and lift at work.  

In a statement in January 2004, the veteran continued to 
complain of reduced use of the right hand and right thumb, 
along with a dramatic reduction in the ability to grasp and 
lift at work.  

The evidence submitted in support of the veteran's 
application to reopen consists of documentation of a right 
thumb fracture incurred in the line of duty, and evidence of 
residuals of a right thumb fracture post-service discharge, 
the absence of which was the basis for the prior denial of 
the claim, thus the evidence is new evidence as it was not 
previously submitted to the RO, and it is material because it 
is significant enough that it must be considered in order to 
fairly decide the merits of the claim.  For this reason, the 
additional evidence is new and material and the claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection for Right Ear Hearing Loss

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran who served for ninety days develops hearing 
loss of the sensorineural type to a degree of 10 percent or 
more within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1112; 1113, 38 C.F.R. §§ 
3.307, 3.309. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
the entrance examination.  This presumption of soundness, 
however, may be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service and 
that the disorder was not aggravated by such service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

Factual Background

The veteran's DD 214 shows that the veteran served as an 
infantryman in Southwest Asia in support of Operation Desert 
Shield/Storm, and had periods of active duty for training and 
inactive duty training from 1967 to 1996, in the Army 
Reserves.

A February 1974 medical examination report reflects that the 
veteran provided a history of hearing loss of both ears.  On 
examination in November 1975, the examiner noted a history of 
bilateral ear infection as a child with mild hearing loss.

The service medical records contain audiometric testing 
examinations.  Hearing impairment of the right ear under 38 
C.F.R. § 3.385 was not shown as multiple test findings did 
not show a loss of 40 decibels or greater at any one of the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz, or at 
least three frequencies were the decibel loss was 26 or 
greater.  Speech recognition scores were not recorded.  38 
C.F.R. § 3.385.

On VA audiological examination in September 2001, the veteran 
reported excessive noise exposure during service.  The 
pertinent findings for puretone thresholds in HERTZ at the 
tested frequencies of 500, 1000, 2000, 3000, and 4000 in the 
right ear were 10, 10, 15, 20, and 20 decibels.  Right ear 
speech recognition score was 100 percent.  The examiner noted 
that the veteran's right ear hearing was characterized by 
sensitivity, and was essentially within normal limits.  

In a statement in February 2003, the veteran stated that in 
service he was exposed to excessive noise from mortar, loud 
detonations, generator units and helicopter engines.  He 
indicated that he experienced difficulties concentrating on 
telephone conversations at work.  

An April 2003 clinical note contained findings of mild 
sensorineural right ear hearing loss, with excellent speech 
recognition.  A 25 decibel decrease was recorded at 8000 
Hertz.  

On VA audiological examination in March 2006, the veteran 
complained of hearing loss since 1967 that had gradually 
worsened.  He reported excessive noise exposure during 
service and occupational noise exposure post-service from 
loud engines and motors.  He denied wearing hearing 
protection during service or post-service, or recreational 
noise exposure.  The pertinent findings for puretone 
thresholds in HERTZ at the tested frequencies of 500, 1000, 
2000, 3000, and 4000 in the right ear were 25, 25, 30, 35, 
and 35 decibels.  Right ear speech recognition score was 94 
percent.  The examiner noted that the veteran's right ear 
hearing was characterized by normal to mild sensorineural 
hearing loss.  The examiner noted that a hearing examination 
in June 2003, long after military service, revealed normal 
right ear hearing.  The examiner indicated that the veteran 
had a significant history of noise exposure in service and in 
his civilian occupation.  The examiner opined that right ear 
hearing loss was less likely than not related to noise 
exposure in service.  

On VA audiological examination in January 2008, the pertinent 
findings for puretone thresholds in HERTZ at the tested 
frequencies of 500, 1000, 2000, 3000, and 4000 in the right 
ear were 20, 20, 25, 35, and 40 decibels.  Right ear speech 
recognition score was 98 percent.  The examiner noted that 
the veteran had normal to mild sensorineural hearing loss in 
the right ear and it was further observed that the veteran 
had a significant history of noise exposure during service 
and thereafter in his civilian occupation.  

Analysis

While the service medical records show that on examination in 
February 1974 and November 1975, the veteran provided a 
history of bilateral ear infection as a child with mild 
hearing loss, which raises the question of whether right ear 
hearing loss pre-existed active duty or active duty for 
training, audiometric testing during service did not show a 
hearing loss disability of the right ear as defined by the 
applicable VA regulation, 38 C.F.R. § 3.385.  (As noted 
above, the RO has granted service connection for hearing loss 
in the left ear.)

While the veteran is competent to report what comes to him 
through his senses, to include noticing some degree of 
hearing loss, he does not have medical expertise to diagnose 
a hearing loss disability as defined by the applicable VA 
regulation, 38 C.F.R. § 3.385.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the veteran is not qualified through education, training, and 
expertise to offer a medical diagnosis on medical condition, 
which is not capable of lay observation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Where, as here, there is a question of a medical diagnosis, 
not capable of lay observation, the veteran's statement alone 
in the absence of competent medical evidence of right ear 
hearing loss prior to the veteran's period of active duty or 
active duty for training does not constitute clear and 
unmistakable evidence that pre-existed service.  As right ear 
hearing loss is not shown by clear and unmistakable evidence 
to have pre-existed service, the presumption of soundness has 
not been rebutted as to right ear hearing loss.  Stated 
differently, the veteran is presumed sound as to right ear 
hearing when he entered service.

On the basis of the service medical records, right ear 
hearing loss was not affirmatively shown to have been present 
during any period of service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303(a), 3.385.

And although the service medical records do not document 
right ear hearing loss, the veteran is competent to describe 
exposure to loud noises in active duty, which is consistent 
with the circumstances and conditions of his service.  
However, as the service medical records lack the 
documentation of the combination of manifestations sufficient 
to identify right ear hearing loss disability and sufficient 
observation to establish chronicity during service and as 
chronicity in service is not adequately supported by the 
service medical records, then a showing of continuity of 
symptomatology after service is required to support the 
claim.

After service, right ear hearing loss was first documented in 
2006.  The absence of documented right ear hearing loss from 
1996 to 2006 is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  And while the 
veteran has variously stated that the condition began many 
years prior to that, or developed in service, a right ear 
hearing loss disability as defined by 38 C.F.R. § 3.385 was 
not documented before 2006.  The Board finds the absence of 
medical evidence of continuity of symptomatology outweighs 
the veteran's statements of continuity. 

As for the diagnosis in 2006 of normal to mild sensorineural 
hearing loss in the right ear, this is well beyond the one-
year presumptive period for manifestation of sensorineural 
hearing loss as a chronic disease under 38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

As for service connection based on the initial documentation 
of right ear hearing loss after service under 38 C.F.R. § 
3.303(d), where as here, the determinative issue involves a 
question of medical causation, that is, medical evidence of 
an association or link between right ear hearing loss and an 
established disease or event in service, competent medical 
evidence is required to substantiate the claim.

With respect to the medical opinion of the VA examiner that 
the veteran's current right ear hearing loss was less likely 
than not related to noise exposure in service, the opinion 
opposes, rather than supports, the claim.  The examiner based 
her findings on the fact that, while that the veteran had a 
significant history of noise exposure in service, he also had 
significant noise exposure post-service in his civilian 
occupation.  The examiner also noted that a hearing 
examination in June 2003, which was years after military 
service, revealed normal right ear hearing.  There is no 
competent medical evidence of record that contradicts the VA 
examiner's opinion.  

Regarding the veteran's statements relating his current right 
ear hearing loss to service, where as here, the question is 
one of medical causation, competent medical evidence is 
required to substantiate the claim because a lay person is 
not qualified through education, training, and expertise to 
offer an opinion on medical causation.  38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372,  (Fed. Cir. 2007).  
Therefore, the veteran's statements are not competent 
evidence on the question of medical causation, that is, 
whether the current right ear hearing loss is related to or 
developed during service. 

The Board may consider only independent medical evidence to 
support its finding on a question of medical causation, which 
is not capable of lay observation.  For the reasons 
expressed, there is no competent evidence favorable to the 
claim of service connection for right ear hearing loss, 
initially diagnosed many years after service, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  See also, e.g., Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").


ORDER

As new and material evidence has been presented, the claim of 
service connection for residuals of a right thumb fracture is 
reopened, the appeal is granted to this extent only.

Entitlement to service connection for right ear hearing loss 
is denied.  


REMAND

A September 1991 Statement of Examination and Duty Status 
shows that the veteran fractured his right thumb in the line 
of duty while stationed in Saudi Arabia in January 1991.  

While the veteran was afforded a VA examination in August 
2001 to evaluate his right thumb disability, and the examiner 
indicated that the veteran's service-connected injuries 
included his right thumb, the examiner did not opine as to 
whether the degenerative-type osteoarthritic changes noted on 
examination were residuals of the January 1991 in-service 
thumb fracture.  The Board finds that the medical evidence of 
record is insufficient to decide the claim of service 
connection for residuals of a right thumb fracture.  
Therefore further evidentiary development under the duty to 
assist is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
approximate onset date and etiology of 
any right thumb disability that may 
currently be present.  The veteran's file 
must be made available to the examiner 
for review.

Following a review of the relevant 
medical evidence in the claims file, to 
include February 1974, November 1975, and 
January 1986 medical examination reports 
that contain a history of fracture of the 
right thumb in 1966; and no anatomical or 
functional defects recorded on VA 
examination in May 1993, to include an X-
ray examination; obtaining a detailed 
history from the veteran, the clinical 
examination and any tests that are deemed 
necessary, the examiner is asked to 
address the following:

(a)	Is it at least as likely as not 
(50 percent or greater degree of 
probability) that any right thumb 
disability that is currently 
present began during service or 
is causally related to any 
incident of service, to include 
the January 1991 in-service thumb 
injury (fracture)?

(b)	If it is determined that a 
right thumb disability pre-
existed service, is it 
undebatable that this disability 
was not aggravated during 
service?

With respect to question (a) only, the 
examiner is asked to consider that that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility, rather it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound 
to find in favor of the conclusion as 
it is to find against the conclusion.

With respect to question (b), the 
clinician is advised that aggravation 
for legal purposes is defined as a 
worsening of the underlying condition 
versus a temporary flare-up of 
symptoms, beyond its natural 
progression.   

The examiner should provide a rationale 
for any opinion provided, preferably 
with citation to the clinical record.  
If the clinician is unable to answer 
any question without resort to 
speculation, he or she should so 
indicate.

2.  After the above development is 
completed, adjudicate the claim.  If any 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


